Title: To George Washington from Rawleigh Colston, 1 June 1798
From: Colston, Rawleigh
To: Washington, George

 

Sir,
Frederick County June 1st 1798.

When I had the pleasure of conversing with you the last summer on the subject of the land purchased by William Hickman from the estate of the late Col. George Mercer, you seemed to be of Opinion, that under the decree of the high Court of Chancery Col. J. F. Mercer was impowered to pass conveyances to such of the purchasers as had not received them from you. In consequence of which I applied to him in person for this purpose in March last, but was refused a conveyance and referred by him to the decretal order, to prove that this power still rested in you—I now inclose you a Copy of the order & of Col. Mercers reply, and could wish, if you have any doubts remaining on this Subject, you would consult counsel and acquaint me with your determination. If you should conclude to make me a conveyance, I will with out delay furnish my friend Mr Keith of Alexandria with a description of the lott, and will get the favour of him to receive the conveyance. I am with the highest respect, Sir, your mo. Obt St

Rawleigh Colston

